Exhibit 10.2
 
AMENDMENT AGREEMENT
 
This AMENDMENT AGREEMENT (this “Agreement”), dated as of March 28, 2012 (the
“Amendment Date”), is made by and among GENTA INCORPORATED, a Delaware
corporation (the “Company”), and the undersigned parties whose names are set
forth on Exhibit A attached hereto (each a “Holder” and collectively the
“Holders”).
 
WHEREAS, the Company has previously issued certain (a) June 2008 Notes,
(b) April 2009 Notes, (c) July 2009 Notes, (d) September 2009 Notes, (e) 2010
Notes and (f) 2011 Notes (the notes described in each of the foregoing
clauses (a), (b), (c), (d), (e) and (f) as defined below and collectively, the
“Existing Notes”);
 
WHEREAS, the Company has, contemporaneously with the issuance of certain of the
Existing Notes, also previously issued certain warrants for the purchase of
additional notes and/or the common stock of the Company;
 
WHEREAS, the Company now desires to issue a new class of senior secured
convertible promissory notes (the “2012 Notes”) pursuant to the terms of that
certain Securities Purchase Agreement, dated as of even date herewith, by and
among the Company and the purchasers whose names are set forth on Exhibit A
thereto (the “2012 Securities Purchase Agreement”);
 
WHEREAS, the undersigned holders represent the required threshold to amend each
of (a) the June 2008 Notes, (b) the April 2009 Notes, (c) the April 2009 Stock
Warrants, (c) the July 2009 Notes, (d) the September 2009 Notes, (e) the 2010
Notes, (f) the 2010 Stock Warrants, (g) the December 2010 Stock Warrants,
(h) the September 2011 Purchase Agreement, (i) the 2011 Notes, (j) the H Note
Warrants and (k) the 2011 Stock Warrants (all such documents as defined below
and collectively, the “Outstanding Transaction Documents” and each, an
“Outstanding Transaction Document”);
 
WHEREAS, the undersigned Holders have agreed to amend certain provisions of each
of the Outstanding Transaction Documents, in each instance in the manner set
forth below;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. Definitions.  Capitalized terms used herein and not defined shall have the
meanings set forth in the 2012 Securities Purchase Agreement.  For the purposes
hereof, the following terms shall have the following meanings:
 
(a)           “2010 Notes” means the Company’s 12% Senior Unsecured Convertible
Promissory B Notes issued pursuant to that certain Securities Purchase
Agreement, dated as of March 5, 2010 (the “March 2010 Purchase Agreement”) (the
“B Notes”), the Company’s 12% Senior Unsecured Convertible Promissory C Notes
issued pursuant to the March 2010 Purchase Agreement (the “C Notes”), the
Company’s 12% Senior Secured Convertible Promissory D Notes issued pursuant to
the March 2010 Purchase Agreement (the “D Notes”) and the Company’s 12% Senior
Unsecured Convertible Promissory E Notes issued pursuant to the March 2010
Purchase Agreement (the “E Notes”).
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           “2010 Stock Warrants” means the Company’s common stock purchase
warrants issued by the Company to the holders thereof pursuant to the terms of
that certain Note Conversion and Amendment Agreement dated as of March 5, 2010.
 
(c)           “H Note Warrants” means the Cash Collateralized Warrants (as
defined in the September 2011 Purchase Agreement) issued by the Company to the
holders thereof pursuant to the terms of the September 2011 Purchase Agreement.
 
(d)           “2011 Stock Warrants” means, collectively, the Company’s common
stock purchase warrants issued by the Company to the holders thereof pursuant to
the terms of that certain Note Conversion and Amendment Agreement dated as of
September 2, 2011.
 
(e)           “2011 Notes” means the Company’s 15% Senior Secured Convertible
Promissory G Notes issued pursuant to that certain Securities Purchase
Agreement, dated as of September 9, 2011 (the “September 2011 Purchase
Agreement”) (the “G Notes”) and the Company’s 15% Senior Secured Cash
Collateralized Convertible Promissory H Notes issued pursuant to the September
2011 Purchase Agreement (the “H Notes”).
 
(f)           “April 2009 Notes” means the Company’s 8% Senior Secured
Convertible Promissory Notes due September 9, 2013, as amended, issued pursuant
to that certain Securities Purchase Agreement dated April 2, 2009.
 
(g)           “April 2009 Stock Warrants” means, collectively, the Company’s
common stock purchase warrants issued by the Company to the holders thereof
pursuant to the terms of that certain Securities Purchase Agreement, dated as of
April 2, 2009.
 
(h)           “December 2010 Stock Warrants” means, collectively, the Company’s
common stock purchase warrants issued by the Company to the holders thereof
pursuant to the terms of that certain Amendment Agreement, dated as of December
14, 2010.
 
(i)           “Effective Time” means the date and time of the First Closing
under the 2012 Securities Purchase Agreement.
 
(j)           “June 2008 Notes” means the Company’s 15% Senior Secured
Convertible Promissory Notes due September 9, 2013, as amended, issued pursuant
to that certain Securities Purchase Agreement dated June 5, 2008.
 
(k)          “July 2009 Notes” means the Company’s 8% Unsecured Subordinated
Convertible Promissory Notes due September 9, 2013, as amended, issued pursuant
to that certain Securities Purchase Agreement dated July 7, 2009.
 
(l)           “September 2009 Notes” means the Company’s 8% Unsecured
Subordinated Convertible Promissory Notes due September 9, 2013, as amended,
issued pursuant to that certain Securities Purchase Agreement dated September 4,
2009.
 
 
2

--------------------------------------------------------------------------------

 
 
(m)         “Unsecured Notes” means the June 2008 Notes, April 2009 Notes,
September 2009 Notes and 2010 Notes.
 
2. Amendment to the September 2011 Purchase Agreement.
 
(a)           The Company and the undersigned Purchasers (as defined in the
September 2011 Purchase Agreement), representing the required threshold to amend
the provisions of the September 2011 Purchase Agreement, hereby agree to amend
the September 2011 Purchase Agreement as follows:
 
(i)             Section 1.3(a) of the September 2011 Purchase Agreement is
hereby amended, such that immediately following the Effective Time, the
provision, as amended, shall read, in its entirety:
 
“No later than the Closing Date, the Company shall take all action necessary to
reserve (and hereby covenants to continue to reserve), free of preemptive rights
and other similar contractual rights, a number of its authorized but unissued
shares of Common Stock equal to 100% of the aggregate number of shares of Common
Stock then issuable upon conversion or otherwise in respect of the Notes issued
or issuable under this Agreement (including any Conversion Notes issuable upon
exercise of the Debt Warrants or any Notes issued by way of payment of interest
in kind).”
 
(ii)            Section 1.3(b) of the September 2011 Purchase Agreement is
hereby amended, such that immediately following the Effective Time, the
provision, as amended, shall read, in its entirety:
 
“[Reserved]”; and
 
(iii)           Section 3.19 of the September 2011 Purchase Agreement is hereby
amended, such that immediately following the Effective Time, the provision, as
amended, shall read, in its entirety:
 
“The Company covenants and agrees that so long any Notes or Debt Warrants remain
outstanding, without the written consent of the Requisite Purchasers, the
Company shall not effect any reverse stock split.”
 
3. Amendment to the April 2009 Stock Warrants.
 
(a)           The Company, together with each party hereto that is also a holder
of an April 2009 Warrant hereby agrees to amend each such April 2009 Stock
Warrant as follows:
 
(i)             Section 2(b) of each April 2009 Stock Warrant is hereby amended,
such that immediately following the Effective Time, the following sentence shall
be added to the end of such section:
 
“Notwithstanding the foregoing, in no event shall any adjustment pursuant to the
terms hereof reduce the Exercise Price to a price per share of Common Stock that
is lower than the par value of such a share.  In the event that an adjustment
pursuant to the terms hereof would, absent this provision, reduce the Exercise
Price to a price per share of Common Stock that is lower than the par value of
such a share, the Exercise Price will be adjusted to the par value of the Common
Stock.”
 
 
3

--------------------------------------------------------------------------------

 
 
4. Amendment to the 2010 Stock Warrants.
 
(a)           The Company, together with each party hereto that is also a holder
of a 2010 Stock Warrant hereby agree to amend each such 2010 Stock Warrant as
follows:
 
(i)             Section 1(b) of each 2010 Stock Warrant is hereby amended, such
that immediately following the Effective Time, the following sentence shall be
added to the end of such section:
 
“Notwithstanding the foregoing, in no event shall any adjustment pursuant to the
terms hereof reduce the Exercise Price to a price per share of Common Stock that
is lower than the par value of such a share.  In the event that an adjustment
pursuant to the terms hereof would, absent this provision, reduce the Exercise
Price to a price per share of Common Stock that is lower than the par value of
such a share, the Exercise Price will be adjusted to the par value of the Common
Stock.”
 
5. Amendment to the December 2010 Stock Warrants.
 
(a)           The Company, together with each party hereto that is also a holder
of a December 2010 Stock Warrant hereby agree to amend each such December 2010
Stock Warrant as follows:
 
(i)             Section 1(b) of each December 2010 Stock Warrant is hereby
amended, such that immediately following the Effective Time, the following
sentence shall be added to the end of such section:
 
“Notwithstanding the foregoing, in no event shall any adjustment pursuant to the
terms hereof reduce the Exercise Price to a price per share of Common Stock that
is lower than the par value of such a share.  In the event that an adjustment
pursuant to the terms hereof would, absent this provision, reduce the Exercise
Price to a price per share of Common Stock that is lower than the par value of
such a share, the Exercise Price will be adjusted to the par value of the Common
Stock.”
 
 
4

--------------------------------------------------------------------------------

 
 
6. Amendment to the 2011 Stock Warrants.
 
(a)           The Company, together with each party hereto that is also a holder
of a 2011 Stock Warrant hereby agree to amend each such 2011 Stock Warrant as
follows:
 
(i)             Section 1(b) of each 2011 Stock Warrant is hereby amended, such
that immediately following the Effective Time, the following sentence shall be
added to the end of such section:
 
“Notwithstanding the foregoing, in no event shall any adjustment pursuant to the
terms hereof reduce the Exercise Price to a price per share of Common Stock that
is lower than the par value of such a share.  In the event that an adjustment
pursuant to the terms hereof would, absent this provision, reduce the Exercise
Price to a price per share of Common Stock that is lower than the par value of
such a share, the Exercise Price will be adjusted to the par value of the Common
Stock.”
 
7. Amendment to the H Note Warrants.
 
(a)           The Company and the undersigned holders, representing the required
threshold to amend the provisions of the H Note Warrants, hereby agree to amend
the all of the Company’s outstanding H Note Warrants as follows:
 
(i)             The first sentence of Section 1(a) of each H Note Warrant is
hereby amended, such that immediately following the Effective Time, the
sentence, as amended, shall read, in its entirety:
 
“Process.  Exercise of the purchase rights represented by this Warrant may be
made, in whole or in part, at any time or times on or after the Issue Date and
on or before the Termination Date by delivery to the Company (the date of such
delivery, the “Exercise Date”) of a duly executed facsimile copy of the Notice
of Exercise annexed hereto (or such other office or agency of the Company as it
may designate by notice in writing to the registered Holder at the address of
the Holder appearing on the books of the Company).”
 
8. Amendment to the June 2008 Notes.
 
(a)           The Company and the undersigned holders, representing the required
threshold to amend the provisions of the June 2008 Notes, hereby agree to amend
the all of the Company’s outstanding June 2008 Notes as follows:
 
(i)             Section 3.2 of each June 2008 Note is hereby amended, such that
immediately following the Effective Time, the following sentence shall be added
to the end of such section:
 
“Notwithstanding the foregoing, in no event shall any adjustment pursuant to the
terms hereof reduce the Conversion Price to a price per share of Common Stock
that is lower than the par value of such a share.  In the event that an
adjustment pursuant to the terms hereof would, absent this provision, reduce the
Conversion Price to a price per share of Common Stock that is lower than the par
value of such a share, the Conversion Price will be adjusted to the par value of
the Common Stock.”
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Each of the undersigned Holders of the currently outstanding June
2008 Notes consents to the issuance of each of the Securities (as defined in the
2012 Securities Purchase Agreement), and acknowledge that, upon the issuance
thereof, the 2012 Notes shall be senior in all respects, and the right of
payment in respect of the June 2008 Notes shall be subordinate and subject in
right of payment to the prior right of payment in full enjoyed by the holders of
the 2012 Notes in respect of such 2012 Notes.
 
9. Amendment to the April 2009 Notes.
 
(a)           The Company and the undersigned holders, representing the required
threshold to amend the provisions of the April 2009 Notes, hereby agree to amend
all of the Company’s outstanding April 2009 Notes as follows:
 
(i)             Section 1.3 of each April 2009 Note is hereby amended, such that
immediately following the Effective Time, the provision, as amended, shall read,
in its entirety:
 
“Payment of Principal; No Prepayment.  The principal amount hereof and all
accrued interest hereon shall be paid in full in cash on the Maturity Date or,
if earlier, upon acceleration or redemption of this Note in accordance with the
terms hereof.  Notwithstanding the foregoing, at any time after the 2nd
anniversary of the Issuance Date, the Holder shall have the right, upon the
delivery to the Company of a written instrument, allowing such prepayment,
signed by the Holders holding at least two-thirds of the principal amount of the
then outstanding Notes (including Notes that have been issued by way of payment
in kind), upon ten (10) days prior written notice to the Maker, to require the
Maker to redeem the Notes by paying to the Holders in cash, the then-outstanding
principal amount of the Notes, plus accrued and unpaid interest through the date
of such redemption.  Any amount of principal repaid hereunder may not be
reborrowed.  Except as set forth in Section 3.6, the Maker may not prepay any
portion of the principal amount of this Note without the prior written consent
of the Holder, which may be withheld in the Holder’s sole and absolute
discretion.  The Company shall provide the Holders written notice within one (1)
Trading Day from the date that it receives a written instrument allowing
prepayment from the Holders of at least two-thirds of the principal amount of
the then outstanding Notes, including the Notes that have been issued by way of
payment of interest in kind.”
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)            Section 2.2 of each April 2009 Note is hereby amended, such that
immediately following the Effective Time, the provision, as amended, shall read,
in its entirety:
 
“Remedies Upon An Event of Default.  If an Event of Default shall have occurred
and shall be continuing, the Holders holding at least two-thirds of the
principal amount of the then outstanding Notes (including Notes that have been
issued as payment in kind) may, at any time, at their option declare the entire
unpaid principal balance of the Notes, together with all interest accrued
hereon, due and payable, and thereupon, the same shall be accelerated and so due
and payable, without presentment, demand, protest, or notice, all of which are
hereby expressly unconditionally and irrevocably waived by the Maker; provided,
however, that following such a declaration made in the manner and by the Holders
contemplated above, each Holder may, in its sole and absolute discretion, (a)
demand the redemption of the Notes pursuant to Section 3.6(a) hereof (to the
extent permitted by Section 3.6(a) hereof), (b) demand that the principal amount
of the Notes then outstanding and all accrued and unpaid interest thereon shall
be converted into shares of Common Stock at the Conversion Price per share on
the Trading Day immediately preceding the date the Holders demand conversion
pursuant to this clause, or (c) exercise or otherwise enforce any one or more of
the Holder’s rights, powers, privileges, remedies and interests under the Notes,
the Purchase Agreement, the other Transaction Documents or applicable law;
provided, further, however, that upon the occurrence of an Event of Default
described in clauses (k) or (l), the entire unpaid principal balance of the
Notes, together with all interest accrued hereon, shall automatically become due
and payable, and thereupon, the same shall be accelerated and so due and
payable, without presentment, demand, protest, or notice, all of which are
hereby expressly unconditionally and irrevocably waived by the Maker.  No course
of delay on the part of one or more Holders required pursuant to the terms
hereof shall operate as a waiver thereof or otherwise prejudice the rights of
the Holder(s).  No remedy conferred hereby shall be exclusive of any other
remedy referred to herein or now or hereafter available at law, in equity, by
statute or otherwise.”
 
(iii)           Section 3.5 of each April 2009 Note is hereby amended, such that
immediately following the Effective Time, the following sentence is added to the
end of such section:
 
“Notwithstanding the foregoing, in no event shall any adjustment pursuant to the
terms hereof reduce the Conversion Price to a price per share of Common Stock
that is lower than the par value of such a share.  In the event that an
adjustment pursuant to the terms hereof would, absent this provision, reduce the
Conversion Price to a price per share of Common Stock that is lower than the par
value of such a share, the Conversion Price will be adjusted to the par value of
the Common Stock.”
 
 
7

--------------------------------------------------------------------------------

 
 
(iv)           Sections 3.6(a), (b) and (c) of each April 2009 Note is hereby
amended, such that immediately following the Effective Time, the provisions, as
amended, shall read, in their entirety:
 
“(a)  Prepayment Upon an Event of Default. Notwithstanding anything to the
contrary contained herein, upon the occurrence of an Event of Default and after
receiving a written notice from Company indicating that the Company received
written notice from the Holders holding at least two-thirds of the principal
amount of the then outstanding Notes (including the Notes that have been issued
by way of payment of interest in kind) declaring that: (A) an Event of Default
has occurred; and (B) the Holders may take any action they are legally entitled
to take; the Holder shall have the right, at the Holder’s option, to require the
Maker to prepay all or a portion of this Note in cash at a price equal to the
sum of (i) the greater of (A) one hundred percent (100%) of the aggregate
principal amount of this Note plus all accrued and unpaid interest and (B) the
aggregate principal amount of this Note plus all accrued but unpaid interest
hereon, divided by the Conversion Price on (x) the date the Prepayment Price (as
defined below) is demanded or otherwise due or (y) the date the Prepayment Price
is paid in full, whichever is less, multiplied by the Daily VWAP on (x) the date
the Prepayment Price is demanded or otherwise due, and (y) the date the
Prepayment Price is paid in full, whichever is greater, and (ii) all other
amounts, costs, expenses and liquidated damages due in respect of this Note and
the other Transaction Documents (the “Prepayment Price”). The Company shall
provide the Holders written notice within one (1) Trading Day from the date that
it received written notice from the Holders of at least two-thirds of the
principal amount of the then outstanding Notes, including the Notes that have
been issued by way of payment of interest in kind, declaring that an Event of
Default has occurred.”
 
“(b)    Mechanics of Prepayment at Option of Holder in Connection with a Change
of Control. No sooner than fifteen (15) days nor later than ten (10) days prior
to the consummation of a Change of Control, but not prior to the public
announcement of such Change of Control, the Maker shall deliver written notice
thereof via facsimile and overnight courier (“Notice of Change of Control”) to
the Holder of this Note and to each Other Holder of the Other Notes. At any time
after receipt of a Notice of Change of Control (or, in the event a Notice of
Change of Control is not delivered at least ten (10) days prior to a Change of
Control, at any time within ten (10) days prior to a Change of Control) and
after receiving a written notice from Company indicating that the Company
received written notice from the Holders holding at least two-thirds of the
principal amount of the then outstanding Notes (including the Notes that have
been issued by way of payment of interest in kind) declaring that: (A) an Event
of Default has occurred; and (B) the Holders may take any action they are
legally entitled to take; any holder of the Notes then outstanding may, require
the Maker to prepay, effective immediately prior to the consummation of such
Change of Control, all of the holder’s Notes then outstanding by delivering
written notice thereof via facsimile and overnight courier (“Notice of
Prepayment at Option of Holder Upon Change of Control”) to the Maker, which
Notice of Prepayment at Option of Holder Upon Change of Control shall indicate
(i) the principal amount of the Notes that such holder is electing to have
prepaid and (ii) the applicable Prepayment Price, as calculated pursuant to
Section 3.6(a) above. In the event the Maker receives a Notice of Prepayment at
Option of Holder Upon Change of Control from more than one Holder of the Notes
and the Maker can prepay some, but not all, of the Notes pursuant to this
Section 3.6, the Maker shall prepay from each Holder of the Notes electing to
have its Notes prepaid at such time an amount equal to such Holder’s pro-rata
amount (based on the principal amount of the Notes held by such Holder relative
to the principal amount of the Notes outstanding) of all the Notes being prepaid
at such time.  The Company shall provide the Holders written notice within one
(1) Trading Day from the date that it received written notice from the Holders
of at least two-thirds of the combined principal amount of the then outstanding
Notes, including the Notes that have been issued by way of payment of interest
in kind, declaring that a Change of Control, and therefore an Event of Default,
has occurred.”
 
 
8

--------------------------------------------------------------------------------

 
 
“(c)     Mechanics of Prepayment at Option of Holder Upon Other Event of
Default. Within one (1) business day after the occurrence of an Event of Default
other than a Change of Control, the Maker shall deliver written notice thereof
via facsimile and overnight courier (“Notice of Event of Default”) to each
Holder of the Notes. At any time after the earlier of a Holder’s receipt of a
Notice of Event of Default and such Holder becoming aware of an Event of Default
and after receiving a written notice from Company indicating that the Company
received written notice from the Holders holding at least two-thirds of the
principal amount of the then outstanding Notes (including the Notes that have
been issued by way of payment of interest in kind) declaring that: (A) an Event
of Default has occurred; and (B) the Holders may take any action they are
legally entitled to take; any Holder of this Note may require the Maker to
prepay all (but not less than all) of the Notes held by such Holder by
delivering written notice thereof via facsimile and overnight courier (“Notice
of Prepayment at Option of Holder Upon Event of Default”) to the Maker, which
Notice of Prepayment at Option of Holder Upon Event of Default shall indicate
the applicable Prepayment Price, as calculated pursuant to Section 3.6(a) above.
In the event the Maker receives a Notice of Prepayment at Option of Holder Upon
Event of Default from more than one Holder of the Notes and the Maker can prepay
some, but not all, of the Notes pursuant to this Section 3.6, the Maker shall
prepay from each Holder of the Notes electing to have its Notes prepaid at such
time an amount equal to such Holder’s pro-rata amount (based on the principal
amount of the Notes held by such Holder relative to the principal amount of the
Notes outstanding) of all the Notes being prepaid at such time.  The Company
shall provide the Holders written notice within one (1) Trading Day from the
date that it received written notice from the Holders of at least two-thirds of
the principal amount of the then outstanding Notes, including the Notes that
have been issued by way of payment of interest in kind, declaring that an Event
of Default has occurred.”
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           The Company and the undersigned holders, representing the required
threshold to amend the provisions of the April 2009 Notes, hereby consent to,
and acknowledge that, upon the Effective Time, the 2012 Notes shall be senior in
all respects, and the right of payment in respect of the April 2009 Notes shall
be subordinate and subject in right of payment to the prior right of payment in
full enjoyed by the holders of the 2012 Notes in respect of such 2012 Notes.
 
10. Amendment to the July 2009 Notes.
 
(a)           The Company and the undersigned holders, representing the required
threshold to amend the provisions of the July 2009 Notes, hereby agree to amend
all of the Company’s outstanding July 2009 Notes as follows:
 
(i)             Section 1.3 of each July 2009 Note is hereby amended, such that
immediately following the Effective Time, the provision, as amended, shall read,
in its entirety:
 
“Payment of Principal; No Prepayment.  The principal amount hereof and all
accrued interest hereon shall be paid in full in cash on the Maturity Date or,
if earlier, upon acceleration or redemption of this Note in accordance with the
terms hereof.  Notwithstanding the foregoing, at any time after the one year
anniversary of the Issuance Date, the Holder shall have the right, upon the
delivery to the Company of a written instrument, allowing such prepayment,
signed by the Holders holding at least two-thirds of the principal amount of the
then outstanding Notes (including Notes that have been issued by way of payment
in kind) , upon ten (10) days prior written notice to the Maker, to require the
Maker to redeem the Notes by paying to the Holders in cash, the then-outstanding
principal amount of the Notes plus accrued and unpaid interest through the date
of such redemption.  Any amount of principal repaid hereunder may not be
reborrowed.  Except as set forth in Section 3.6, the Maker may not prepay any
portion of the principal amount of this Note without the prior written consent
of the Holder, which may be withheld in the Holder’s sole and absolute
discretion.  The Company shall provide the Holders written notice within one (1)
Trading Day from the date that it receives a written instrument allowing
prepayment from the Holders of at least two-thirds of the principal amount of
the then outstanding Notes, including the Notes that have been issued by way of
payment of interest in kind.”
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)            Section 2.2 of each July 2009 Note is hereby amended, such that
immediately following the Effective Time, the provision, as amended, shall read,
in its entirety:
 
“Remedies Upon An Event of Default.  If an Event of Default shall have occurred
and shall be continuing, the Holders holding at least two-thirds of the
principal amount of the then outstanding Notes (including Notes that have been
issued as payment in kind) may, at any time, at their option declare the entire
unpaid principal balance of the Notes, together with all interest accrued
hereon, due and payable, and thereupon, the same shall be accelerated and so due
and payable, without presentment, demand, protest, or notice, all of which are
hereby expressly unconditionally and irrevocably waived by the Maker; provided,
however, that following such a declaration made in the manner and by the Holders
contemplated above, each Holder may, in its sole and absolute discretion, (a)
demand the redemption of the Notes pursuant to Section 3.6(a) hereof (to the
extent permitted by Section 3.6(a) hereof), (b) demand that the principal amount
of the Notes then outstanding and all accrued and unpaid interest thereon shall
be converted into shares of Common Stock at the Conversion Price per share on
the Trading Day immediately preceding the date the Holders demand conversion
pursuant to this clause, or (c) exercise or otherwise enforce any one or more of
the Holder’s rights, powers, privileges, remedies and interests under this Note,
the Purchase Agreement, the other Transaction Documents or applicable law;
provided, further, however, that upon the occurrence of an Event of Default
described in clauses (k) or (l), the entire unpaid principal balance of the
Notes, together with all interest accrued hereon, shall automatically become due
and payable, and thereupon, the same shall be accelerated and so due and
payable, without presentment, demand, protest, or notice, all of which are
hereby expressly unconditionally and irrevocably waived by the Maker.  No course
of delay on the part of one or more Holders required pursuant to the terms
hereof shall operate as a waiver thereof or otherwise prejudice the rights of
the Holder(s).  No remedy conferred hereby shall be exclusive of any other
remedy referred to herein or now or hereafter available at law, in equity, by
statute or otherwise.”
 
(iii)           Section 3.5 of each July 2009 Note is hereby amended, such that
immediately following the Effective Time, the following sentence is added to the
end of such section:
 
“Notwithstanding the foregoing, in no event shall any adjustment pursuant to the
terms hereof reduce the Conversion Price to a price per share of Common Stock
that is lower than the par value of such a share.  In the event that an
adjustment pursuant to the terms hereof would, absent this provision, reduce the
Conversion Price to a price per share of Common Stock that is lower than the par
value of such a share, the Conversion Price will be adjusted to the par value of
the Common Stock”
 
 
11

--------------------------------------------------------------------------------

 
 
(iv)           Sections 3.6(a), (b) and (c) of each July 2009 Note is hereby
amended, such that immediately following the Effective Time, the provisions, as
amended, shall read, in its entirety:
 
“(a)   Prepayment Upon an Event of Default.  Notwithstanding anything to the
contrary contained herein, upon the occurrence of an Event of Default and after
receiving a written notice from Company indicating that the Company received
written notice from the Holders holding at least two-thirds of the principal
amount of the then outstanding Notes (including the Notes that have been issued
by way of payment of interest in kind) declaring that: (A) an Event of Default
has occurred; and (B) the Holders may take any action they are legally entitled
to take; the Holder shall have the right, at the Holder’s option, to require the
Maker to prepay all or a portion of this Note in cash at a price equal to the
sum of (i) the greater of (A) one hundred percent (100%) of the aggregate
principal amount of this Note plus all accrued and unpaid interest and (B) the
aggregate principal amount of this Note plus all accrued but unpaid interest
hereon, divided by the Conversion Price on (x) the date the Prepayment Price (as
defined below) is demanded or otherwise due or (y) the date the Prepayment Price
is paid in full, whichever is less, multiplied by the Daily VWAP on (x) the date
the Prepayment Price is demanded or otherwise due, and (y) the date the
Prepayment Price is paid in full, whichever is greater; provided that if the
Event of Default is under Section 2.1(l) or (k) of this Note, the Daily VWAP
shall be as of the date immediately prior to the occurrence of such Event of
Default, and (ii) all other amounts, costs, expenses and liquidated damages due
in respect of this Note and the other Transaction Documents (the “Prepayment
Price”).  The Company shall provide the Holders written notice within one (1)
Trading Day from the date that it received written notice from the Holders of at
least two-thirds of the principal amount of the then outstanding Notes,
including the Notes that have been issued by way of payment of interest in kind,
declaring that an Event of Default has occurred.”
 
 
12

--------------------------------------------------------------------------------

 
 
“(b)   Mechanics of Prepayment at Option of Holder in Connection with a Change
of Control. No sooner than fifteen (15) days nor later than ten (10) days prior
to the consummation of a Change of Control, but not prior to the public
announcement of such Change of Control, the Maker shall deliver written notice
thereof via facsimile and overnight courier (“Notice of Change of Control”) to
the Holder of this Note and to each Other Holder of the Other Notes. At any time
after receipt of a Notice of Change of Control (or, in the event a Notice of
Change of Control is not delivered at least ten (10) days prior to a Change of
Control, at any time within ten (10) days prior to a Change of Control) and
after receiving a written notice from Company indicating that the Company
received written notice from the Holders holding at least two-thirds of the
principal amount of the then outstanding Notes (including the Notes that have
been issued by way of payment of interest in kind) declaring that: (A) an Event
of Default has occurred; and (B) the Holders may take any action they are
legally entitled to take; any holder of the Notes then outstanding may, require
the Maker to prepay, effective immediately prior to the consummation of such
Change of Control, all of the holder’s Notes then outstanding by delivering
written notice thereof via facsimile and overnight courier (“Notice of
Prepayment at Option of Holder Upon Change of Control”) to the Maker, which
Notice of Prepayment at Option of Holder Upon Change of Control shall indicate
(i) the principal amount of the Notes that such holder is electing to have
prepaid and (ii) the applicable Prepayment Price, as calculated pursuant to
Section 3.6(a) above. In the event the Maker receives a Notice of Prepayment at
Option of Holder Upon Change of Control from more than one Holder of the Notes
and the Maker can prepay some, but not all, of the Notes pursuant to this
Section 3.6, the Maker shall prepay from each Holder of the Notes electing to
have its Notes prepaid at such time an amount equal to such Holder’s pro-rata
amount (based on the principal amount of the Notes held by such Holder relative
to the principal amount of the Notes outstanding) of all the Notes being prepaid
at such time. The Company shall provide the Holders written notice within one
(1) Trading Day from the date that it received written notice from the Holders
of at least two-thirds of the combined principal amount of the then outstanding
Notes,  including the Notes that have been issued by way of payment of interest
in kind, declaring that a Change of Control, and therefore an Event of Default,
has occurred.”
 
 
13

--------------------------------------------------------------------------------

 
 
“(c)   Mechanics of Prepayment at Option of Holder Upon Other Event of Default.
Within one (1) business day after the occurrence of an Event of Default other
than a Change of Control, the Maker shall deliver written notice thereof via
facsimile and overnight courier (“Notice of Event of Default”) to each Holder of
the Notes. At any time after the earlier of a Holder’s receipt of a Notice of
Event of Default and such Holder becoming aware of an Event of Default and after
receiving a written notice from Company indicating that the Company received
written notice from the Holders holding at least two-thirds of the principal
amount of the then outstanding Notes (including the Notes that have been issued
by way of payment of interest in kind) declaring that: (A) an Event of Default
has occurred; and (B) the Holders may take any action they are legally entitled
to take; any Holder of this Note may, require the Maker to prepay all (but not
less than all) of the Notes held by such Holder by delivering written notice
thereof via facsimile and overnight courier (“Notice of Prepayment at Option of
Holder Upon Event of Default”) to the Maker, which Notice of Prepayment at
Option of Holder Upon Event of Default shall indicate the applicable Prepayment
Price, as calculated pursuant to Section 3.6(a) above. In the event the Maker
receives a Notice of Prepayment at Option of Holder Upon Event of Default from
more than one Holder of the Notes and the Maker can prepay some, but not all, of
the Notes pursuant to this Section 3.6, the Maker shall prepay from each Holder
of the Notes electing to have its Notes prepaid at such time an amount equal to
such Holder’s pro-rata amount (based on the principal amount of the Notes held
by such Holder relative to the principal amount of the Notes outstanding) of all
the Notes being prepaid at such time. The Company shall provide the Holders
written notice within one (1) Trading Day from the date that it received written
notice from the Holders of at least two-thirds of the principal amount of the
then outstanding Notes, including the Notes that have been issued by way of
payment of interest in kind, declaring that an Event of Default has occurred.”
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           The Company and the undersigned holders, representing the required
threshold to amend the provisions of the July 2009 Notes, hereby consent to, and
acknowledge that, upon the Effective Time, the 2012 Notes shall be senior in all
respects, and the right of payment in respect of the July 2009 Notes shall be
subordinate and subject in right of payment to the prior right of payment in
full enjoyed by the holders of the 2012 Notes in respect of such 2012 Notes.
 
11.     Amendment to the September 2009 Notes.
 
(a)           The Company and the undersigned holders, representing the required
threshold to amend the provisions of the September 2009 Notes, hereby agree to
amend all of the Company’s outstanding September 2009 Notes as follows:
 
(i)             Section 1.3 of each September 2009 Note is hereby amended, such
that immediately following the Effective Time, the provision, as amended, shall
read, in its entirety:
 
“Payment of Principal; No Prepayment.  The principal amount hereof and all
accrued interest hereon shall be paid in full in cash on the Maturity Date or,
if earlier, upon acceleration or redemption of this Note in accordance with the
terms hereof.  Notwithstanding the foregoing, at any time after the one year
anniversary of the Issuance Date, the Holder shall have the right, upon the
delivery to the Company of a written instrument, allowing such prepayment,
signed by the Holders holding at least two-thirds of the principal amount of the
then outstanding Notes (including Notes that have been issued by way of payment
in kind), upon ten (10) days prior written notice to the Maker, to require the
Maker to redeem the Notes by paying to the Holders in cash, the then-outstanding
principal amount of the Notes plus accrued and unpaid interest through the date
of such redemption.  Any amount of principal repaid hereunder may not be
reborrowed.  Except as set forth in Section 3.6, the Maker may not prepay any
portion of the principal amount of this Note without the prior written consent
of the Holder, which may be withheld in the Holder’s sole and absolute
discretion.  The Company shall provide the Holders written notice within one (1)
Trading Day from the date that it receives a written instrument allowing
prepayment from the Holders of at least two-thirds of the principal amount of
the then outstanding Notes, including the Notes that have been issued by way of
payment of interest in kind.”
 
 
15

--------------------------------------------------------------------------------

 
 
(ii)            Section 2.2 of each September 2009 Note is hereby amended, such
that immediately following the Effective Time, the provision, as amended, shall
read, in its entirety:
 
“Remedies Upon An Event of Default.  If an Event of Default shall have occurred
and shall be continuing, the Holders holding at least two-thirds of the
principal amount of the then outstanding Notes (including Notes that have been
issued as payment in kind) may, at any time, at their option declare the entire
unpaid principal balance of the Notes, together with all interest accrued
hereon, due and payable, and thereupon, the same shall be accelerated and so due
and payable, without presentment, demand, protest, or notice, all of which are
hereby expressly unconditionally and irrevocably waived by the Maker; provided,
however, that following such a declaration made in the manner and by the Holders
contemplated above, each Holder may, in its sole and absolute discretion, (a)
demand the redemption of the Notes pursuant to Section 3.6(a) hereof (to the
extent permitted by Section 3.6(a) hereof), (b) demand that the principal amount
of the Notes then outstanding and all accrued and unpaid interest thereon shall
be converted into shares of Common Stock at the Conversion Price per share on
the Trading Day immediately preceding the date the Holders demand conversion
pursuant to this clause, or (c) exercise or otherwise enforce any one or more of
the Holder’s rights, powers, privileges, remedies and interests under this Note,
the Purchase Agreement, the other Transaction Documents or applicable law;
provided, further, however, that upon the occurrence of an Event of Default
described in clauses (k) or (l), the entire unpaid principal balance of the
Notes, together with all interest accrued hereon, shall automatically become due
and payable, and thereupon, the same shall be accelerated and so due and
payable, without presentment, demand, protest, or notice, all of which are
hereby expressly unconditionally and irrevocably waived by the Maker.  No course
of delay on the part of one or more Holders required pursuant to the terms
hereof shall operate as a waiver thereof or otherwise prejudice the rights of
the Holder(s).  No remedy conferred hereby shall be exclusive of any other
remedy referred to herein or now or hereafter available at law, in equity, by
statute or otherwise.”
 
(iii)           Section 3.5 of each September 2009 Note is hereby amended, such
that immediately following the Effective Time, the following sentence is added
to the end of such section:
 
“Notwithstanding the foregoing, in no event shall any adjustment pursuant to the
terms hereof reduce the Conversion Price to a price per share of Common Stock
that is lower than the par value of such a share.  In the event that an
adjustment pursuant to the terms hereof would, absent this provision, reduce the
Conversion Price to a price per share of Common Stock that is lower than the par
value of such a share, the Conversion Price will be adjusted to the par value of
the Common Stock.”
 
 
16

--------------------------------------------------------------------------------

 
 
(iv)           Sections 3.6(a), (b) and (c) of each September 2009 Note is
hereby amended, such that immediately following the Effective Time, the
provisions, as amended, shall read, in its entirety:
 
“(a)     Prepayment Upon an Event of Default.  Notwithstanding anything to the
contrary contained herein, upon the occurrence of an Event of Default and after
receiving a written notice from Company indicating that the Company received
written notice from the Holders holding at least two-thirds of the principal
amount of the then outstanding Notes (including the Notes that have been issued
by way of payment of interest in kind) declaring that: (A) an Event of Default
has occurred; and (B) the Holders may take any action they are legally entitled
to take; the Holder shall have the right, at the Holder’s option, to require the
Maker to prepay all or a portion of this Note in cash at a price equal to the
sum of (i) the greater of (A) one hundred percent (100%) of the aggregate
principal amount of this Note plus all accrued and unpaid interest and (B) the
aggregate principal amount of this Note plus all accrued but unpaid interest
hereon, divided by the Conversion Price on (x) the date the Prepayment Price (as
defined below) is demanded or otherwise due or (y) the date the Prepayment Price
is paid in full, whichever is less, multiplied by the Daily VWAP on (x) the date
the Prepayment Price is demanded or otherwise due, and (y) the date the
Prepayment Price is paid in full, whichever is greater; provided that if the
Event of Default is under Section 2.1(l) or (k) of this Note, the Daily VWAP
shall be as of the date immediately prior to the occurrence of such Event of
Default, and (ii) all other amounts, costs, expenses and liquidated damages due
in respect of this Note and the other Transaction Documents (the “Prepayment
Price”). The Company shall provide the Holders written notice within one (1)
Trading Day from the date that it received written notice from the Holders of at
least two-thirds of the principal amount of the then outstanding Notes,
including the Notes that have been issued by way of payment of interest in kind,
declaring that an Event of Default has occurred.”
 
 
17

--------------------------------------------------------------------------------

 
 
“(b)   Mechanics of Prepayment at Option of Holder in Connection with a Change
of Control. No sooner than fifteen (15) days nor later than ten (10) days prior
to the consummation of a Change of Control, but not prior to the public
announcement of such Change of Control, the Maker shall deliver written notice
thereof via facsimile and overnight courier (“Notice of Change of Control”) to
the Holder of this Note and to each Other Holder of the Other Notes. At any time
after receipt of a Notice of Change of Control (or, in the event a Notice of
Change of Control is not delivered at least ten (10) days prior to a Change of
Control, at any time within ten (10) days prior to a Change of Control) and
after receiving a written notice from Company indicating that the Company
received written notice from the Holders holding at least two-thirds of the
principal amount of the then outstanding Notes (including the Notes that have
been issued by way of payment of interest in kind) declaring that: (A) an Event
of Default has occurred; and (B) the Holders may take any action they are
legally entitled to take; any holder of the Notes then outstanding may, require
the Maker to prepay, effective immediately prior to the consummation of such
Change of Control, all of the holder’s Notes then outstanding by delivering
written notice thereof via facsimile and overnight courier (“Notice of
Prepayment at Option of Holder Upon Change of Control”) to the Maker, which
Notice of Prepayment at Option of Holder Upon Change of Control shall indicate
(i) the principal amount of the Notes that such holder is electing to have
prepaid and (ii) the applicable Prepayment Price, as calculated pursuant to
Section 3.6(a) above. In the event the Maker receives a Notice of Prepayment at
Option of Holder Upon Change of Control from more than one Holder of the Notes
and the Maker can prepay some, but not all, of the Notes pursuant to this
Section 3.6, the Maker shall prepay from each Holder of the Notes electing to
have its Notes prepaid at such time an amount equal to such Holder’s pro-rata
amount (based on the principal amount of the Notes held by such Holder relative
to the principal amount of the Notes outstanding) of all the Notes being prepaid
at such time. The Company shall provide the Holders written notice within one
(1) Trading Day from the date that it received written notice from the Holders
of at least two-thirds of the combined principal amount of the then outstanding
Notes,  including the Notes that have been issued by way of payment of interest
in kind, declaring that a Change of Control, and therefore an Event of Default,
has occurred.”
 
“(c)    Mechanics of Prepayment at Option of Holder Upon Other Event of Default.
Within one (1) business day after the occurrence of an Event of Default other
than a Change of Control, the Maker shall deliver written notice thereof via
facsimile and overnight courier (“Notice of Event of Default”) to each Holder of
the Notes. At any time after the earlier of a Holder’s receipt of a Notice of
Event of Default and such Holder becoming aware of an Event of Default and after
receiving a written notice from Company indicating that the Company received
written notice from the Holders holding at least two-thirds of the principal
amount of the then outstanding Notes (including the Notes that have been issued
by way of payment of interest in kind) declaring that: (A) an Event of Default
has occurred; and (B) the Holders may take any action they are legally entitled
to take; any Holder of this Note may, require the Maker to prepay all (but not
less than all) of the Notes held by such Holder by delivering written notice
thereof via facsimile and overnight courier (“Notice of Prepayment at Option of
Holder Upon Event of Default”) to the Maker, which Notice of Prepayment at
Option of Holder Upon Event of Default shall indicate the applicable Prepayment
Price, as calculated pursuant to Section 3.6(a) above. In the event the Maker
receives a Notice of Prepayment at Option of Holder Upon Event of Default from
more than one Holder of the Notes and the Maker can prepay some, but not all, of
the Notes pursuant to this Section 3.6, the Maker shall prepay from each Holder
of the Notes electing to have its Notes prepaid at such time an amount equal to
such Holder’s pro-rata amount (based on the principal amount of the Notes held
by such Holder relative to the principal amount of the Notes outstanding) of all
the Notes being prepaid at such time.  The Company shall provide the Holders
written notice within one (1) Trading Day from the date that it received written
notice from the Holders of at least two-thirds of the principal amount of the
then outstanding Notes, including the Notes that have been issued by way of
payment of interest in kind, declaring that an Event of Default has occurred.”
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           The Company and the undersigned holders, representing the required
threshold to amend the provisions of the September 2009 Notes, hereby consent
to, and acknowledge that, upon the Effective Time, the 2012 Notes shall be
senior in all respects, and the right of payment in respect of the September
2009 Notes shall be subordinate and subject in right of payment to the prior
right of payment in full enjoyed by the holders of the 2012 Notes in respect of
such 2012 Notes.
 
12.     Amendment to the 2010 Notes.
 
(a)           The Company and the undersigned holders, representing the required
threshold to amend the provisions of each 2010 Note, hereby agree to amend all
of the Company’s outstanding 2010 Notes as follows:
 
(i)             Section 1.3 of each 2010 Note is hereby amended, such that
immediately following the Effective Time, the provision, as amended, shall read,
in its entirety (for the purpose of this amended provision, where “[B/C/D/E]
Notes” is displayed in the text below, it will refer to whichever class of note
is being amended (i.e., [B/C/D/E] Notes as amended in the B Note shall mean the
B Note, [B/C/D/E] Notes as amended in the C Note shall mean the C Note, etc.)):
 
“Payment of Principal; No Prepayment. The principal amount hereof and all
accrued and unpaid interest hereon shall be paid in full in cash on the Maturity
Date or, if earlier, upon acceleration or redemption of this Note in accordance
with the terms hereof.  Notwithstanding the foregoing, at any time after the two
year anniversary of the Issuance Date, the Holder shall have the right, upon the
delivery to the Company of a written instrument, allowing such prepayment,
signed by the Holders holding at least two-thirds of the principal amount of the
then outstanding [B/C/D/E] Notes (including [B/C/D/E] Notes that have been
issued by way of payment in kind and the [B/C/D/E] Notes issuable upon exercise
of warrants (for clarity, even if any such warrants have not yet been exercised,
the underlying [B/C/D/E] Notes will be considered outstanding for this
purpose)),  upon ten (10) days prior written notice to the Maker, to require the
Maker to redeem the [B/C/D/E] Notes by paying to the Holders in cash, the
then-outstanding principal amount of the Notes plus accrued and unpaid interest
through the date of such redemption.  Any amount of principal repaid hereunder
may not be reborrowed.  The Maker may not prepay any portion of the principal
amount of this Note without the prior written consent of the Holder, which may
be withheld in the Holder’s sole and absolute discretion.  The Company shall
provide the Holders written notice within one (1) Trading Day from the date that
it receives a written instrument allowing prepayment from the Holders of at
least two-thirds of the principal amount of the then outstanding [B/C/D/E]
Notes, including the [B/C/D/E] Notes that have been issued by way of payment of
interest in kind.”
 
 
19

--------------------------------------------------------------------------------

 
 
(ii)            Section 2.2 of each 2010 Note is hereby amended, such that
immediately following the Effective Time, the provision, as amended, shall read,
in its entirety (for the purpose of this amended provision, where “[B/C/D/E]
Notes” is displayed in the text below, it will refer to whichever class of note
is being amended (i.e., [B/C/D/E] Notes as amended in the B Note shall mean the
B Note, [B/C/D/E] Notes as amended in the C Note shall mean the C Note, etc.)):
 
“Remedies Upon An Event of Default.  Upon the occurrence of any Event of
Default, the Maker shall, as promptly as possible but in any event within one
(1) Trading Day of the occurrence of such Event of Default, notify the Holder of
the occurrence of such Event of Default, describing the event or factual
situation giving rise to the Event of Default and specifying the relevant
subsection or subsections of Section 2.1 hereof under which such Event of
Default has occurred.  If an Event of Default shall have occurred and shall be
continuing, the Holders holding at least two-thirds of the principal amount of
the then outstanding [B/C/D/E] Notes (including [B/C/D/E] Notes that have been
issued by way of payment in kind) may, at any time, at their option declare the
entire unpaid principal balance of the [B/C/D/E] Notes, together with all
interest accrued hereon, due and payable, and thereupon, the same shall be
accelerated and so due and payable, without presentment, demand, protest, or
notice, all of which are hereby expressly unconditionally and irrevocably waived
by the Maker; provided, however, that following such a declaration made in the
manner and by the Holders contemplated above, each Holder may, in its sole and
absolute discretion, (a) demand the redemption of the [B/C/D/E] Notes pursuant
to Section 3.6(a) hereof, (b) demand that the principal amount of the [B/C/D/E]
Notes then outstanding and all accrued and unpaid interest thereon shall be
converted into shares of Common Stock at the Conversion Price per share on the
Trading Day immediately preceding the date the Holders demand conversion
pursuant to this clause, or (c) exercise or otherwise enforce any one or more of
the Holder’s rights, powers, privileges, remedies and interests under this Note,
the Purchase Agreement, the other Transaction Documents or applicable law;
provided, further, however, that upon the occurrence of an Event of Default
described in clauses (k) or (l), the entire unpaid principal balance of the
[B/C/D/E] Notes, together with all interest accrued hereon, shall automatically
become due and payable, and thereupon, the same shall be accelerated and so due
and payable, without presentment, demand, protest, or notice, all of which are
hereby expressly unconditionally and irrevocably waived by the Maker.  No course
of delay on the part of one or more Holders required pursuant to the terms
hereof shall operate as a waiver thereof or otherwise prejudice the rights of
the Holder(s).  No remedy conferred hereby shall be exclusive of any other
remedy referred to herein or now or hereafter available at law, in equity, by
statute or otherwise.”
 
 
20

--------------------------------------------------------------------------------

 
 
(iii)           Section 3.5 of each 2010 Note is hereby amended, such that
immediately following the Effective Time, the following sentence shall be added
to the end of this section:
 
“Notwithstanding the foregoing, in no event shall any adjustment pursuant to the
terms hereof reduce the Conversion Price to a price per share of Common Stock
that is lower than the par value of such a share.  In the event that an
adjustment pursuant to the terms hereof would, absent this provision, reduce the
Conversion Price to a price per share of Common Stock that is lower than the par
value of such a share, the Conversion Price will be adjusted to the par value of
the Common Stock”
 
(iv)           Sections 3.6(a), (b) and (c) of each 2010 Note is hereby amended,
such that immediately following the Effective Time, the provisions, as amended,
shall read, in its entirety (for the purpose of this amended provision, where
“[B/C/D/E] Notes” is displayed in the text below, it will refer to whichever
class of note is being amended (i.e., [B/C/D/E] Notes as amended in the B Note
shall mean the B Note, [B/C/D/E] Notes as amended in the C Note shall mean the C
Note, etc.)):
 
“(a)    Prepayment Upon an Event of Default.  Notwithstanding anything to the
contrary contained herein, upon the occurrence of an Event of Default and after
receiving a written notice from Company indicating that the Company received
written notice from the Holders holding at least two-thirds of the principal
amount of the then outstanding [B/C/D/E] Notes (including [B/C/D/E] Notes that
have been issued by way of payment in kind) declaring that: (A) an Event of
Default has occurred; and (B) the Holders may take any action they are legally
entitled to take; the Holder shall have the right, at the Holder’s option, to
require the Maker to prepay all or a portion of this Note in cash at a price
equal to the sum of (i) the greater of (A) one hundred percent (100%) of the
aggregate principal amount of this Note plus all accrued and unpaid interest and
(B) (I) the aggregate principal amount of this Note plus all accrued but unpaid
interest hereon, divided by (II) the Conversion Price on (x) the date the
Prepayment Price (as defined below) is demanded or otherwise due or (y) the date
the Prepayment Price is paid in full, whichever is less, multiplied by (III) the
Daily Closing Price on (1) the date the Prepayment Price is demanded or
otherwise due, or (2) the date the Prepayment Price is paid in full, or (3) the
date immediately prior to the occurrence of such Event of Default, whichever is
greatest, and (ii) all other amounts, costs, expenses and liquidated damages due
in respect of this Note and the other Transaction Documents (the “Prepayment
Price”).  The Company shall provide the Holders written notice within one (1)
Trading Day from the date that it received written notice from the Holders of at
least two-thirds of the principal amount of the then outstanding [B/C/D/E] Notes
(including [B/C/D/E] Notes that have been issued by way of payment in kind and
the [B/C/D/E] Notes issuable upon exercise of warrants (for clarity, even if any
such warrants have not yet been exercised, the underlying [B/C/D/E] Notes will
be considered outstanding for this purpose)), declaring that an Event of Default
has occurred.”
 
 
21

--------------------------------------------------------------------------------

 
 
“(b)    Mechanics of Prepayment at Option of Holder in Connection with a Change
of Control.  No sooner than fifteen (15) days prior to nor later than ten (10)
days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Maker shall deliver written
notice thereof via facsimile and overnight courier (“Notice of Change of
Control”) to the Holder of this Note and to each Other Holder of the Other
Notes.  At any time after receipt of a Notice of Change of Control (or, in the
event a Notice of Change of Control is not delivered at least ten (10) days
prior to a Change of Control, at any time within ten (10) days prior to a Change
of Control) and after receiving a written notice from Company indicating that
the Company received written notice from the Holders holding at least two-thirds
of the principal amount of the then outstanding [B/C/D/E] Notes (including
[B/C/D/E] Notes that have been issued by way of payment in kind) declaring that:
(A) an Event of Default has occurred; and (B) the Holders may take any action
they are legally entitled to take; any holder of the Notes then outstanding may,
require the Maker to prepay, effective immediately prior to the consummation of
such Change of Control, all of the holder’s Notes then outstanding by delivering
written notice thereof via facsimile and overnight courier (“Notice of
Prepayment at Option of Holder Upon Change of Control”) to the Maker, which
Notice of Prepayment at Option of Holder Upon Change of Control shall indicate
(i) the principal amount of the Notes that such holder is electing to have
prepaid and (ii) the applicable Prepayment Price, as calculated pursuant to
Section 3.6(a) above. In the event the Maker receives a Notice of Prepayment at
Option of Holder Upon Change of Control from more than one Holder of the Notes
and the Maker can prepay some, but not all, of the Notes pursuant to this
Section 3.6, the Maker shall prepay from each Holder of the Notes electing to
have its Notes prepaid at such time an amount equal to such Holder’s pro-rata
amount (based on the principal amount of the Notes held by such Holder relative
to the principal amount of the Notes outstanding) of all the Notes being prepaid
at such time. The Company shall provide the Holders written notice within one
(1) Trading Day from the date that it received written notice from the Holders
of at least two-thirds of the combined principal amount of the then outstanding
[B/C/D/E] Notes (including [B/C/D/E] Notes that have been issued by way of
payment in kind and the [B/C/D/E] Notes issuable upon exercise of warrants (for
clarity, even if any such warrants have not yet been exercised, the underlying
[B/C/D/E] Notes will be considered outstanding for this purpose)), declaring
that a Change of Control, and therefore an Event of Default, has occurred.”
 
 
22

--------------------------------------------------------------------------------

 
 
“(c)    Mechanics of Prepayment at Option of Holder Upon Other Event of
Default. Within one (1) Trading Day after the occurrence of an Event of Default
other than a Change of Control, the Maker shall deliver written notice thereof
via facsimile and overnight courier (“Notice of Event of Default”) to each
Holder of the Notes. At any time after the earlier of a Holder’s receipt of a
Notice of Event of Default and such Holder becoming aware of an Event of Default
and after receiving a written notice from Company indicating that the Company
received written notice from the Holders holding at least two-thirds of the
principal amount of the then outstanding [B/C/D/E] Notes (including [B/C/D/E]
Notes that have been issued by way of payment in kind) declaring that: (A) an
Event of Default has occurred; and (B) the Holders may take any action they are
legally entitled to take; any Holder of this Note may, require the Maker to
prepay all (but not less than all) of the Notes held by such Holder by
delivering written notice thereof via facsimile and overnight courier (“Notice
of Prepayment at Option of Holder Upon Event of Default”) to the Maker, which
Notice of Prepayment at Option of Holder Upon Event of Default shall indicate
the applicable Prepayment Price, as calculated pursuant to Section 3.6(a) above.
In the event the Maker receives a Notice of Prepayment at Option of Holder Upon
Event of Default from more than one Holder of the Notes and the Maker can prepay
some, but not all, of the Notes pursuant to this Section 3.6, the Maker shall
prepay from each Holder of the Notes electing to have its Notes prepaid at such
time an amount equal to such Holder’s pro-rata amount (based on the principal
amount of the Notes held by such Holder relative to the principal amount of the
Notes outstanding) of all the Notes being prepaid at such time. The Company
shall provide the Holders written notice within one (1) Trading Day from the
date that it received written notice from the Holders of at least two-thirds of
the principal amount of the then outstanding [B/C/D/E] Notes (including
[B/C/D/E] Notes that have been issued by way of payment in kind and the
[B/C/D/E] Notes issuable upon exercise of warrants (for clarity, even if any
such warrants have not yet been exercised, the underlying [B/C/D/E] Notes will
be considered outstanding for this purpose)), declaring that an Event of Default
has occurred.”
 
(b)           The Company and the undersigned holders, representing the required
threshold to amend the provisions of each of the 2010 Notes, hereby consent to,
and acknowledge that, upon the Effective Time, the 2012 Notes shall be senior in
all respects, and the right of payment in respect of each of the 2010 Notes
shall be subordinate and subject in right of payment to the prior right of
payment in full enjoyed by the holders of the 2012 Notes in respect of such 2012
Notes.
 
 
23

--------------------------------------------------------------------------------

 
 
13.     Amendment to the 2011 Notes.
 
(a)           The Company and the undersigned holders, representing the required
threshold to amend the provisions of each 2011 Note, hereby agree to amend all
of the Company’s outstanding 2011 Notes as follows:
 
(i)             Section 1.3(c) of each G Note is hereby amended, such that
immediately following the Effective Time, the provision, as amended, shall read,
in its entirety:
 
“The Maker shall have the obligation, upon the  written notice of the Holders of
at least two-thirds of the combined principal amount of the then outstanding G
Notes, including the G Notes that have been issued by way of payment of interest
in kind and the G Notes issuable upon exercise of the warrants for the purchase
of additional G Notes (for clarity, the underlying G Notes of unexercised
warrants for the purchase of additional G Notes will be considered outstanding
for purposes of this section), and upon the written notice of the Holder of this
Note, to redeem all or any portion of this G Note by paying to the Holder,
within ten (10) calendar days from the date such notice is sent, in cash, the
portion of the then-outstanding principal amount of this G Note, plus accrued
and unpaid interest through the date of such redemption, as specified in the
notice (the “Put Option”).  Any such notices shall be effective only if
delivered to the Maker on or after September 9, 2012.  The Company shall provide
the Holders written notice within one (1) Trading Day from the date that it
receives such notice of the exercise of the Put Option from the Holders of at
least two-thirds of the principal amount of the then outstanding G Notes,
including the G Notes that have been issued by way of payment of interest in
kind and the G Notes issuable upon exercise of the warrants for the purchase of
additional G Notes.”
 
 
24

--------------------------------------------------------------------------------

 
 
(ii)            Section 1.3(c) of each H Note is hereby amended, such that
immediately following the Effective Time, the provision, as amended, shall read,
in its entirety:
 
“The Maker shall have the obligation, upon the written notice of the Holders of
at least two-thirds of the principal amount of the then outstanding H Notes,
including H Notes that have been issued by way of payment of interest in kind
and the H Notes issuable upon the exercise of the warrants for the purchase of
additional H Notes (for clarity, the underlying H Notes of unexercised warrants
for the purchase of additional H Notes will be considered outstanding for this
purpose), and upon the written notice of the Holder of this Note, to redeem all
or any portion of the this Note by paying to the Holder, within ten (10)
calendar days from the date such notice is sent, in cash, the portion of the
then-outstanding principal amount of this H Note, plus accrued and unpaid
interest through the date of such redemption, as specified in the notice (the
“Put Option”).  Any such notices shall be effective only if delivered to the
Maker on or after March 9, 2012.  The Company shall provide the Holders written
notice within one (1) Trading Day from the date that it receives such notice of
the exercise of the Put Option from the Holders of at least two-thirds of the
principal amount of the then outstanding H Notes, including the H Notes that
have been issued by way of payment of interest in kind and the H Notes issuable
upon exercise of the warrants for the purchase of additional H Notes.”
 
(iii)           A new Section 1.3(d) will be added to each H Note that was
originally issued pursuant to the September 2011 Purchase Agreement (for
clarity, this provision will not be added to H Notes that have been issued by
way of payment in kind), such that immediately following the Effective Time, the
new provision shall read, in its entirety:
 
“This Note will be paid in full in cash on March 30, 2012, with the cash that is
held in the Cash Collateral Account.”
 
 
25

--------------------------------------------------------------------------------

 
 
(iv)           Section 2.2 of each G Note is hereby amended, such that
immediately following the Effective Time, the provision, as amended, shall read,
in its entirety:
 
“Remedies Upon An Event of Default.  Upon the occurrence of any Event of
Default, the Maker shall, as promptly as possible but in any event within one
(1) Trading Day of the occurrence of such Event of Default, notify the Holder of
the occurrence of such Event of Default, describing the event or factual
situation giving rise to the Event of Default and specifying the relevant
subsection or subsections of Section 2.1 hereof under which such Event of
Default has occurred.  If an Event of Default shall have occurred and shall be
continuing, the Agent, at any time prior to the full release of the security
interest in the Collateral, and thereafter, the Holder of this G Note, after
receiving a written notice from the Holders of at least two thirds of the
combined principal amount of the then outstanding G Notes, including the G Notes
that have been issued by way of payment of interest in kind and the G Notes
issuable upon exercise of the warrants for the purchase of additional G Notes
(for clarity, the underlying G Notes of unexercised warrants for the purchase of
additional G Notes will be considered outstanding for purposes of this section)
declaring that an Event of Default has occurred and that the Holders may
exercise their rights under this Section 2.2, may at any time declare the entire
unpaid principal balance of this G Note, together with all interest accrued
hereon, due and payable, and thereupon, the same shall be accelerated and so due
and payable, without presentment, demand, protest, or notice, all of which are
hereby expressly unconditionally and irrevocably waived by the Maker; provided,
however, that upon the occurrence of an Event of Default described above, the
Agent, at any time prior to the full release of the security interest in the
Collateral, and thereafter, the Holder, in each case in its sole and absolute
discretion, may: (a) demand the redemption of this G Note pursuant to Section
3.5(a) hereof; (b) demand that the principal amount of this G Note then
outstanding and all accrued and unpaid interest thereon shall be converted into
shares of Common Stock at the Conversion Price per share on the Trading Day
immediately preceding the date the Holder demands conversion pursuant to this
clause; or (c) exercise or otherwise enforce any one or more of the Holder’s
rights, powers, privileges, remedies and interests under this G Note, the
Purchase Agreement, the other Transaction Documents or applicable law; provided,
further, however, that upon the occurrence of an Event of Default described in
clauses (k) or (l), the entire unpaid principal balance of the G Notes, together
with all interest accrued hereon, shall automatically become due and payable,
and thereupon, the same shall be accelerated and so due and payable, without
presentment, demand, protest, or notice, all of which are hereby expressly
unconditionally and irrevocably waived by the Maker.  No course of delay on the
part of the Agent or Holder shall operate as a waiver thereof or otherwise
prejudice the rights of the Agent or Holder.  No remedy conferred hereby shall
be exclusive of any other remedy referred to herein or now or hereafter
available at law, in equity, by statute or otherwise.  Prior to the full release
of the security interest in the Collateral, all payments received by Holder in
respect of the Collateral shall be received in trust on behalf of the Agent for
the benefit of all Holders of G Notes, H Notes and I Notes, shall be segregated
from other funds of Holder, and shall be forthwith paid over to the Agent in the
same form as so received (with any necessary endorsement).  For purposes of this
G Note, the term “I Notes” shall mean those Senior Secured Convertible
Promissory Notes of the Maker, issued pursuant to that certain Securities
Purchase Agreement, dated March 28, 2012 (the “2012 Purchase Agreement”),
including any additional Senior Secured Convertible Promissory Notes issued in
kind or upon exercise of those debt warrants issued pursuant to the 2012
Purchase Agreement.”
 
 
26

--------------------------------------------------------------------------------

 
 
(v)            Section 2.2 of each H Note is hereby amended, such that
immediately following the Effective Time, the provision, as amended, shall read,
in its entirety:
 
“Remedies Upon An Event of Default.  Upon the occurrence of any Event of
Default, the Maker shall, as promptly as possible but in any event within one
(1) Trading Day of the occurrence of such Event of Default, notify the Holders
of the occurrence of such Event of Default, describing the event or factual
situation giving rise to the Event of Default and specifying the relevant
subsection or subsections of Section 2.1 hereof under which such Event of
Default has occurred.  If an Event of Default shall have occurred and shall be
continuing, the Agent, at any time prior to the full release of the security
interest in the Collateral, and thereafter, the Holder of this H Note, after
receiving a written notice from the Holders of at least two thirds of the
combined principal amount of the then outstanding H Notes, including the H Notes
that have been issued by way of payment of interest in kind and the H Notes
issuable upon exercise of the warrants for the purchase of additional H Notes
(for clarity, the underlying H Notes of unexercised warrants for the purchase of
additional H Notes will be considered outstanding for purposes of this section)
declaring that an Event of Default has occurred and that the Holders may
exercise their rights under this Section 2.2, may at any time may at any time
declare the entire unpaid principal balance of this H Note, together with all
interest accrued hereon, due and payable, and thereupon, the same shall be
accelerated and so due and payable, without presentment, demand, protest, or
notice, all of which are hereby expressly unconditionally and irrevocably waived
by the Maker; provided, however, that upon the occurrence of an Event of Default
described above, the Agent, at any time prior to the full release of the
security interest in the Collateral, and thereafter, the Holder, in each case in
its sole and absolute discretion, may: (a) demand the redemption of this H Note
pursuant to Section 3.5(a) hereof; (b) demand that the principal amount of this
H Note then outstanding and all accrued and unpaid interest thereon shall be
converted into shares of Common Stock at the Conversion Price per share on the
Trading Day immediately preceding the date the Holder demands conversion
pursuant to this clause; or (c) exercise or otherwise enforce any one or more of
the Holder’s rights, powers, privileges, remedies and interests under this H
Note, the Purchase Agreement, the other Transaction Documents or applicable law;
provided, further, however, that upon the occurrence of an Event of Default
described in clauses (k) or (l), the entire unpaid principal balance of the H
Notes, together with all interest accrued hereon, shall automatically become due
and payable, and thereupon, the same shall be accelerated and so due and
payable, without presentment, demand, protest, or notice, all of which are
hereby expressly unconditionally and irrevocably waived by the Maker.  No course
of delay on the part of the Agent or Holder shall operate as a waiver thereof or
otherwise prejudice the rights of the Agent or Holder.  No remedy conferred
hereby shall be exclusive of any other remedy referred to herein or now or
hereafter available at law, in equity, by statute or otherwise.  Prior to the
full release of the security interest in the Collateral, all payments received
by Holder in respect of the Collateral shall be received in trust on behalf of
the Agent for the benefit of all Holders of G Notes, H Notes and I Notes, shall
be segregated from other funds of Holder, and shall be forthwith paid over to
the Agent in the same form as so received (with any necessary endorsement).  For
purposes of this Note, the term “I Notes” shall mean those Senior Secured
Convertible Promissory Notes of the Maker, issued pursuant to that certain
Securities Purchase Agreement, dated March 28, 2012 (the “2012 Purchase
Agreement”), including any additional Senior Secured Convertible Promissory
Notes issued in kind or upon exercise of those debt warrants issued pursuant to
the 2012 Purchase Agreement.”
 
 
27

--------------------------------------------------------------------------------

 
 
(vi)           Sections 3.4 (a)(viii) and 3.4(a)(x) of each G Note shall be
deleted in their entirety and replaced with “[Reserved]”.
 
(vii)          Sections 3.5(a), (b) and (c) of each 2011 Note are hereby
amended, such that immediately following the Effective Time, the provisions, as
amended, shall read, in its entirety as stated below(for the purpose of this
amended provision, where “[G/H] Notes” is displayed in the text below, it will
refer to whichever class of note is being amended (i.e., [G/H] Notes as amended
in the G Note shall mean the G Note, [G/H] Notes as amended in the H Note shall
mean the H Note, etc.)):
 
“(a)   Prepayment Upon an Event of Default. Notwithstanding anything to the
contrary contained herein, upon the occurrence of an Event of Default, the
Agent, at any time prior to the full release of the security interest in the
Collateral, and thereafter, the Holder, shall have the right, after receiving a
written notice from the Holders of at least two thirds of the combined principal
amount of the then outstanding [G/H] Notes, including the [G/H] Notes that have
been issued by way of payment of interest in kind and the Notes issuable upon
exercise of warrants to purchase additional [G/H] Notes (for clarity, the
underlying [G/H] Notes of unexercised warrants to purchase additional [G/H]
Notes will be considered outstanding for purposes of this section) declaring
that an Event of Default has occurred and the Holders may exercise their rights
under this Section 3.5(a), at the Holder’s option to require the Maker to prepay
all or a portion of this [G/H] Note in cash at a price equal to the sum of (i)
the greater of (A) one hundred percent (100%) of the aggregate principal amount
of this [G/H] Note plus all accrued and unpaid interest and (B) (I) the
aggregate principal amount of this [G/H] Note plus all accrued but unpaid
interest hereon, divided by (II) the Conversion Price on (x) the date the
Prepayment Price (as defined below) is demanded or otherwise due or (y) the date
the Prepayment Price is paid in full, whichever is less, multiplied by (III) the
Daily Closing Price on (1) the date the Prepayment Price is demanded or
otherwise due, or (2) the date the Prepayment Price is paid in full, or (3) the
date immediately prior to the occurrence of such Event of Default, whichever is
greatest, and (ii) all other amounts, costs, expenses and liquidated damages due
in respect of this [G/H] Note and the other Transaction Documents (the
“Prepayment Price”).  The Company shall provide the Holders written notice
within one (1) Trading Day from the date that it received written notice from
the Holders of at least two thirds of the combined principal amount of the then
outstanding [G/H] Notes, including the [G/H] Notes that have been issued by way
of payment of interest in kind and the [G/H] Notes issuable upon exercise of the
warrants to purchase additional [G/H] Notes declaring that an Event of Default
has occurred.”
 
 
28

--------------------------------------------------------------------------------

 
 
“(b)   Mechanics of Prepayment at Option of Holder in Connection with a Change
of Control. No sooner than fifteen (15) days prior to nor later than ten (10)
days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Maker shall deliver written
notice thereof via facsimile and overnight courier (“Notice of Change of
Control”) to the Holder of this Note and to each Other Holder of the Other
Notes. At any time after receipt of a Notice of Change of Control (or, in the
event a Notice of Change of Control is not delivered at least ten (10) days
prior to a Change of Control, at any time within ten (10) days prior to a Change
of Control), any holder of the Notes then outstanding may, after receiving a
written notice from Company indicating that the Company received written notice
from the Holders of at least two thirds of the combined principal amount of the
then outstanding [G/H] Notes, including the [G/H] Notes that have been issued by
way of payment of interest in kind and the [G/H] Notes issuable upon exercise of
the warrants to purchase additional [G/H] Notes (for clarity, the underlying
[G/H] Notes of unexercised warrants to purchase additional [G/H] Notes will be
considered outstanding for purposes of this section) declaring that a Change of
Control has occurred and that the Holders may exercise their rights under this
Section 3.5(b), require the Maker to prepay, effective immediately prior to the
consummation of such Change of Control, all of the holder’s [G/H] Notes then
outstanding by delivering written notice thereof via facsimile and overnight
courier (“Notice of Prepayment at Option of Holder Upon Change of Control”) to
the Maker, which Notice of Prepayment at Option of Holder Upon Change of Control
shall indicate (i) the principal amount of the [G/H] Notes that such holder is
electing to have prepaid and (ii) the applicable Prepayment Price, as calculated
pursuant to Section 3.5(a) above. In the event the Maker receives a Notice of
Prepayment at Option of Holder Upon Change of Control from more than one Holder
of the [G/H] Notes and the Maker can prepay some, but not all, of the Notes
pursuant to this Section 3.5, the Maker shall prepay from each Holder of the
[G/H] Notes electing to have its [G/H] Notes prepaid at such time an amount
equal to such Holder’s pro-rata amount (based on the principal amount of the
[G/H] Notes held by such Holder relative to the principal amount of the [G/H]
Notes outstanding) of all the [G/H] Notes being prepaid at such time.  The
Company shall provide the Holders written notice within one (1) Trading Day from
the date that it received written notice from the Holders of at least a majority
of the combined principal amount of the then outstanding [G/H] Notes,  including
the [G/H] Notes that have been issued by way of payment of interest in kind and
the [G/H] Notes issuable upon exercise of the warrants to purchase additional
[G/H] Notes declaring that a Change of Control has occurred.”
 
 
29

--------------------------------------------------------------------------------

 
 
“(c)    Mechanics of Prepayment at Option of Holder Upon Other Event of Default.
Within one (1) Trading Day after the occurrence of an Event of Default other
than a Change of Control, the Maker shall deliver written notice thereof via
facsimile and overnight courier (“Notice of Event of Default”) to each Holder of
the [G/H] Notes. At any time after the earlier of a Holder’s receipt of a Notice
of Event of Default and such Holder becoming aware of an Event of Default, any
Holder of this [G/H] Note may, after receiving a written notice from the Holders
of at least two thirds of the combined principal amount of the then outstanding
[G/H] Notes, including the [G/H] Notes that have been issued by way of payment
of interest in kind and the Notes issuable upon exercise of warrants to purchase
additional [G/H] Notes (for clarity, the underlying [G/H] Notes of unexercised
warrants to purchase additional [G/H] Notes will be considered outstanding for
purposes of this section) declaring that an Event of Default has occurred and
that the Holders may exercise their rights under this Section 3.5(c), require
the Maker to prepay all (but not less than all) of the Notes held by such Holder
by delivering written notice thereof via facsimile and overnight courier
(“Notice of Prepayment at Option of Holder Upon Event of Default”) to the Maker,
which Notice of Prepayment at Option of Holder Upon Event of Default shall
indicate the applicable Prepayment Price, as calculated pursuant to Section
3.5(a) above. In the event the Maker receives a Notice of Prepayment at Option
of Holder Upon Event of Default from more than one Holder of the [G/H] Notes and
the Maker can prepay some, but not all, of the [G/H] Notes pursuant to this
Section 3.5, the Maker shall prepay from each Holder of the [G/H] Notes electing
to have its [G/H] Notes prepaid at such time an amount equal to such Holder’s
pro-rata amount (based on the principal amount of the [G/H] Notes held by such
Holder relative to the principal amount of the [G/H] Notes outstanding) of all
the [G/H] Notes being prepaid at such time.  The Company shall provide the
Holders written notice within one (1) Trading Day from the date that it received
written notice from the Holders of at least a majority of the combined principal
amount of the then outstanding [G/H] Notes, including the [G/H] Notes that have
been issued by way of payment of interest in kind and the [G/H] Notes issuable
upon exercise of the warrants to purchase additional [G/H] Notes declaring that
a Change of Control has occurred.”
 
(vi)  Section 3.4(a) of each 2011 Note is hereby amended, such that immediately
following the Effective Time, the following sentence is added at the end of such
section:
 
“Until the Note has been paid in full or converted in full, the Conversion Price
shall be subject to adjustment from time to time as set forth below (but shall
not be increased, other than pursuant to Section 3.4(a)(i) hereof); provided,
however, that if any adjustment would cause the Conversion Price to be below the
par value of the Company’s Common Stock, which is $0.001 per share (“Par
Value”), then the Conversion Price shall adjust to Par Value.”
 
 
30

--------------------------------------------------------------------------------

 
 
(b)           The Company and the undersigned holders, representing the required
threshold to amend the provisions of each of the 2011 Notes, hereby consent to,
and acknowledges that, upon the Effective Time, the 2012 Notes shall be pari
passu in all respects with each of the G Notes and each of the H Notes, and the
right of payment in respect of the 2011 Notes shall be pari passu with the right
of payment enjoyed by the holders of the 2012 Notes in respect of such 2012
Notes.
 
14. Additional Conversion Limitations of Existing Notes.
 
(a)           For the purpose of amending the conversion limitation section in
each of the Existing Notes described in this Section 14, the Company and each of
the undersigned holders, representing the required threshold to amend the
provisions of the currently outstanding June 2008 Notes, April 2009 Notes, July
2009 Notes, September 2009 Notes, 2010 Notes and 2011 Notes hereby agree to
amend and restate Section 3.1(c) of each, such that, immediately following the
Effective Time, such provisions shall read, in their entirety as provided in the
following subsection (i):
 
(i)             This Note has limitations as to the amount of principal that can
be converted by the Holder during certain periods of time.  See Section 14(b) of
the Amendment Agreement dated March 28, 2012 for the conversion limitation
governing this Note.
 
(b)           The conversion limitations for each of the currently outstanding
June 2008 Notes, April 2009 Notes, July 2009 Notes, September 2009 Notes, 2010
Notes and 2011 Notes are as follows:
 
(i)             Each Existing Note shall not be convertible by the Holder on any
day until one complete Conversion Week has elapsed since the Effective
Time.  Each Existing Note shall only be convertible by the Holder on any day to
the extent that such conversion does not exceed the Conversion Cap during the
Limitation Period, as described below.
 
(ii)            “Limitation Period” shall mean the period of time commencing at
the time of the First Closing and ending on the date that is the earlier
of:  (i) 30 days prior to the Maturity Date of such Existing Note; or (ii) the
date the Company enters into any agreement, without obtaining written approval
by the Holders of more than a majority of the principal amount of the 2012
Notes, including the 2012 Notes that have been issued by way of payment of
interest in kind and the 2012 Notes issuable upon exercise of the Purchase
Options (for clarity, even if the Purchase Options have not been exercised, the
underlying 2012 Notes will still be considered outstanding for this purpose),
with respect to any capital-raising transaction or offer to sell to, issue to or
exchange with (or make any other type of distribution to) any third party or
parties: (x) Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, including convertible debt securities; or (y) any
instrument representing liabilities for borrowed money.  During the Limitation
Period, the Holder hereby agrees that such Holder will not convert any Existing
Note on any day of a Monday through Sunday calendar week (each a "Conversion
Week") to the extent that, together with all prior conversions under the
Outstanding Notes (as defined below except without the 5X Adjustment, 50X
Adjustment or Prior/New Note Adjustment) during such Conversion Week, if any,
the total principal amount of the Outstanding Notes (as defined below except
without the 5X Adjustment, 50X Adjustment or Prior/New Note Adjustment) that has
been converted during such Conversion Week (rounded to the nearest $0.01)
exceeds the product of (a) the outstanding principal amount of the Outstanding
Notes (as defined below), multiplied by (b) the Conversion Cap for such
Conversion Week.
 
 
31

--------------------------------------------------------------------------------

 
(iii)           In determining the "Conversion Cap" for any Conversion Week, if
the quotient of (A) the VWCP (as adjusted to reflect any stock splits, stock
dividends or similar recapitalizations occurring on or before the Conversion
Date) for the three Trading Days during the previous Monday through Sunday
calendar week ending on the last Trading Day prior to the applicable Conversion
Week, divided by (B) the applicable Conversion Price of this Note on the first
Trading Day of such Conversion Week is:  (1) less than one, then the Conversion
Cap shall be 0%; (2) greater than or equal to one and less than two, then the
Conversion Cap shall be 0.00850%; (3) greater than or equal to two and less than
three, then the Conversion Cap shall be 0.01700%; (4) greater than or equal to
three and less than four, then the Conversion Cap shall be 0.03230%; (5) greater
than or equal to four and less than five, then the Conversion Cap shall be
0.04760%; (6) greater than or equal to five and less than six, then the
Conversion Cap shall be 0.06290%: (7) greater than or equal to six and less than
seven, then the Conversion Cap shall be 0.07820%; (8) greater than or equal to
seven and less than eight, then the Conversion Cap shall be 0.09350%; (9)
greater than or equal to eight and less than nine, then the Conversion Cap shall
be 0.10880%; (10) greater than or equal to nine and less than ten, then the
Conversion Cap shall be 0.12410%; (11) greater than or equal to ten and less
than eleven, then the Conversion Cap shall be 0.13940%; (12) greater than or
equal to eleven and less than twelve, then the Conversion Cap shall be 0.17000%;
(13) greater than or equal to twelve and less than thirteen, then the Conversion
Cap shall be 0.25500%; (14) greater than or equal to thirteen and less than
fourteen, then the Conversion Cap shall be 0.34000%; (15) greater than or equal
to fourteen and less than fifteen, then the Conversion Cap shall be 0.42500%;
(16) greater than or equal to fifteen and less than sixteen, then the Conversion
Cap shall be 0.51000%; (17) greater than or equal to sixteen and less than
seventeen, then the Conversion Cap shall be 0.59500%; (18) greater than or equal
to seventeen and less than eighteen, then the Conversion Cap shall be 0.68000%;
(19) greater than or equal to eighteen and less than nineteen, then the
Conversion Cap shall be 0.76500%; (20) greater than or equal to nineteen and
less than twenty, then the Conversion Cap shall be 0.85000%; or (21) greater
than or equal to twenty, then the Conversion Cap shall be 0.93500%.  For
purposes of this calculation, "Outstanding Notes" means all of the outstanding
principal and interest due under the Company's 2012 Notes and Existing Notes
(for clarity, the H Notes that are paid in full pursuant to Section 13(a)(iii)
of this Agreement will not be considered Existing Notes for the purpose of this
Outstanding Note definition) held by the Holder as of the First Closing,
provided that:  (i) the outstanding balance (principal and accrued interest) due
under the 2012 Notes shall, solely for this purpose, equal (A) five times the
actual principal and interest amount due under such 2012 Notes, including 2012
Notes that have been issued by way of payment of interest in kind and (B) five
times the amount of principal of 2012 Notes issuable to such Holder pursuant to
such Holder’s exercise of its Purchase Options (the adjustments in this clause
(i) to be referred to as the “5X Adjustment”); (ii) the outstanding balance
(principal and accrued interest) due under the 2011 Notes shall, solely for this
purpose, equal (I) fifty times the actual principal and interest amount due
under such 2011 Notes, including convertible promissory notes that have been
issued by way of payment of interest in kind and (II) fifty times the amount of
principal of 2011 Notes issuable to such Holder upon exercise of the H Note
Warrants and the Senior Secured Convertible Promissory G Note Purchase Warrant
(the “G Warrant”) (the adjustments in this clause (ii) to be referred to as the
“50X Adjustment”); and (iii) an additional outstanding principal balance (solely
for the purpose of the Outstanding Notes definition) will be added to the
Outstanding Notes, with such amount equal to the product of: (I) the lesser of:
(A) the product of (y) the principal amount of the Notes purchased by the Holder
in the First Closing (not including any Notes underlying the Purchase Option),
multiplied by (z) 19; (B) the principal amount of Unsecured Notes held by the
Holder at the First Closing; and (C) $1,200,000.00; multiplied by (II) 2.75 (the
adjustments in this clause (iii) to be referred to as the “Prior/New Note
Adjustment”).  By way of example only: (A) if the Holder is to purchase $1
million principal amount of 2012 Notes upon the First Closing of the Purchase
Agreement, holds $5 million principal amount of 2011 Notes, a G Warrant to
purchase $1 million principal of G Notes and $0.5 million principal amount of
Unsecured Notes, then that Holder’s total outstanding principal of Outstanding
Notes would be equal to $331.875 million (i.e., five times $1 million principal
amount of the 2012 Notes (to be issued) plus five times the $5 million of
principal amount of 2012 Notes underlying the Purchase Option (to be issued),
plus fifty times $5 million principal of 2011 Notes, plus fifty times $1 million
principal of G Notes underlying the G Warrant, plus $0.5 million principal
amount of Unsecured Notes, plus $1.375 million of Unsecured Notes (by way of the
Prior/New Note Adjustment)($0.5 million times 2.75)); and if the VWCP is then
ten times the Conversion Price, then the Holder would be permitted to convert in
that Conversion Week up to $462,633.75 principal amount of such holders notes
(i.e., 0.1394% times $331,875,000); (B) if the Holder purchases $0 principal
amount of 2012 Notes upon the First Closing of the Purchase Agreement, holds $5
million principal amount of 2011 Notes and $0.5 million principal amount of
Unsecured Notes, then that Holder’s total outstanding principal of Outstanding
Notes would be equal to $250.5 million (i.e., five times $0 principal amount of
the 2012 Notes, plus five times $0 principal amount of 2012 Notes underlying the
Purchase Option, plus fifty times $5 million principal of 2011 Notes, plus $0.5
million principal amount of Unsecured Notes, plus $0 for the Prior/New Note
Adjustment); and if the VWCP is then ten times the Conversion Price, then the
Holder would be permitted to convert in that Conversion Week up to $349,197 of
such holders notes (i.e., 0.1394% times $250,500,000); (C) if the Holder
purchases $0 principal amount of 2012 Notes upon the First Closing of the
Purchase Agreement, holds $0 principal amount of 2011 Notes and $0.5 million
principal amount of Unsecured Notes, then that Holder’s total outstanding
principal of Outstanding Notes would be equal to $0.5 million (i.e., five times
$0 principal amount of the 2012 Notes, plus five times $0 principal amount of
Notes underlying the Purchase Option, plus fifty times $0 principal of 2011
Notes, plus $0.5 million principal amount of Unsecured Notes, plus $0 for the
Prior/New Note Adjustment); and if the VWCP is then ten times the Conversion
Price, then the Holder would be permitted to convert in that Conversion Week up
to $697 of such holders notes (i.e., 0.1394% times $500,000); and (D) if the
Holder purchases $0.1 million principal amount of Notes at the First Closing,
holds $0 principal amount of 2011 Notes and $0.75 million principal amount of
Unsecured Notes, then that Holder’s total outstanding principal amount of
Outstanding Notes would be equal to $5.8125 million (i.e., five times $0.1
million principal amount of the Notes (to be issued), plus five times $0.5
million principal amount of Notes underlying the warrants to purchase additional
Notes, plus fifty times $0 principal amount of 2011 Notes, plus $0.75 million
principal amount of Unsecured Notes, plus $2.0625 million for the Prior/New Note
Adjustment ($0.75 million times 2.75); and if the VWCP is then ten times the
Conversion Price, then the Holder would be permitted to convert in that
Conversion Week up to $8,102.63 of such Holder’s notes (i.e., 0.1394% times
$5,812,500).
 
32

--------------------------------------------------------------------------------

 
 
15. Outstanding Securities.  Each undersigned Holder represents and warrants
that as of the date hereof, such Holder holds the Company’s securities in the
amounts set forth on such Holder’s signature page hereto.
 
16. Specific Performance; Consent to Jurisdiction; Venue.
 
(a)           The Company and the Holders acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof without
the requirement of posting a bond or providing any other security, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue.  The parties irrevocably consent to personal jurisdiction in the state
and federal courts of the state of New York.  The Company and each Holder
consent to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 15(b)
shall affect or limit any right to serve process in any other manner permitted
by law.  The Company and the Holders hereby agree that the prevailing party in
any suit, action or proceeding arising out of or relating to this Agreement or
the Existing Notes, shall be entitled to reimbursement for reasonable legal fees
from the non-prevailing party.  The parties hereby waive all rights to a trial
by jury.
 
 
33

--------------------------------------------------------------------------------

 
 
17. Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither the Company nor any
Holder makes any representation, warranty, covenant or undertaking with respect
to such matters, and this Agreement supersedes all prior understandings and
agreements with respect to said subject matter, all of which are merged
herein.  No provision of this Agreement may be waived or amended other than by a
written instrument signed by the Company and the Requisite Purchasers (as
defined in the 2012 Securities Purchase Agreement); provided, that if any of the
rights under this Agreement of any party to any Outstanding Transaction Document
are materially diminished or the obligations under this Agreement of any party
to any Outstanding Transaction Document is materially increased by such waiver
or amendment, in each case in a manner that is not similar in all material
respects to the effect on the rights or obligations of other parties, then such
waiver or amendment shall not be effective with respect to such adversely
affected party without the written consent of such adversely affected
party.  The parties hereto acknowledge that any amendment or waiver effected in
accordance with this section shall be binding upon each such party (and their
permitted assigns), including, without limitation, an amendment or waiver that
has an adverse effect on any or all parties.  Except as amended herein, each of
the Outstanding Transaction Documents shall remain in full force and effect.
 
18. Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery, by telecopy, facsimile or electronic
transmission to the address(es) or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:
 
If to the Company or its Subsidiaries:
Genta Incorporated
 
200 Connell Drive
 
Berkeley Heights, NJ 07922
 
Attention: Raymond P. Warrell, Jr., M.D.
 
Telephone No.: (908) 286-9800
 
Telecopy No.: (908) 464-1705
 
Email:Warrell@genta.com
       
with copies to:
Morgan, Lewis & Bockius LLP
 
502 Carnegie Center
 
Princeton, NJ 08540
 
Attention: Emilio Ragosa
 
Telephone No.: (609) 919-6633
 
Telecopy No.: (609) 919-6701
 
Email: eragosa@morganlewis.com
   
If to any Holder:
At the address of such Holder set forth on Exhibit A to this Agreement, with
copies to Holder’s counsel as set forth on  Exhibit A  or as specified in
writing by such Holder, with a copy to:
   
With a copy to:
Ropes & Gray LLP
 
Three Embarcadero Center
 
San Francisco, CA 94111
 
Attention: Ryan Murr
 
Telephone No.: (415) 315-6395
 
Telecopy No.: (415) 315-6365
 
Email: ryan.murr@ropesgray.com

 
 
34

--------------------------------------------------------------------------------

 
 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
19. Waivers.  No waiver by a party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
20. Headings.  The article, section and subsection headings in this Agreement
are for convenience only and shall not constitute a part of this Agreement for
any other purpose and shall not be deemed to limit or affect any of the
provisions hereof.
 
21. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns.  The Holders may
assign the rights under this Agreement without the consent of the Company.
 
22. No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
23. Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
24. Counterparts.  This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart.
 
25. Publicity.  The Company agrees that it will not disclose, and will not
include in any public announcement, the names of the Holders without the consent
of the Holders, which consent shall not be unreasonably withheld or delayed, or
unless and until such disclosure is required by law, rule or applicable
regulation, and then only to the extent of such requirement.  Notwithstanding
the foregoing, the Holders consent to being identified in any filings the
Company makes with the SEC to the extent required by law or the rules and
regulations of the SEC.
 
 
35

--------------------------------------------------------------------------------

 
 
26. Severability.  The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
27. Further Assurances.  From and after the date of this Agreement, upon the
request of the Holders or the Company, the Company and each Holder shall execute
and deliver such instruments, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
36

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this NOTE CONVERSION AND AMENDMENT
AGREEMENT to be executed as of the Effective Date.
 

 
GENTA INCORPORATED
         
 
By:
     
Name:         Raymond P. Warrell, Jr., M.D.
   
Title:           Chairman and Chief Executive Officer
 

 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
 
[HOLDER SIGNATURE PAGES TO THE
AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Note Conversion and
Amendment Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 

Name of Holder:  

 

Signature of Authorized Signatory of Holder:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Holder:  

 

Fax Number of Holder:  

 

Principal Amount of June 2008 Notes Currently Held:  

 

Principal Amount of September 2011 Notes Currently Held:  

 

Principal Amount of April 2012 Notes Currently Held:  

 

Principal Amount of B Notes Currently Held:  

 

Principal Amount of C Notes Currently Held:  

 

Principal Amount of D Notes Currently Held:  

 

Principal Amount of E Notes Currently Held:  

 

Principal Amount of G Notes Currently Held:  

 

Principal Amount of H Notes Currently Held:  

 

Address for Notice of Holder:  

 
 
 
Address for Delivery of Securities for Holder (if not same as address for
notice):
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
HOLDERS
 